 404DECISIONSOF NATIONALLABOR RELATIONS BOARDJosephine Furniture Company,Inc.'andRetailClerks Union Local 1288,AFL-CIO,affiliatedwith RetailClerksInternational Association"andTeamstersLocal 431,International BrotherhoodofTeamsters,Chauffeurs,Warehousemen andHelpers of America3 Cases 20-RM-1022 and20-RM-1023June 26, 1968DECISION, ORDER, AND DIRECTION OFELECTIONBY CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND BROWNUponseparate petitions duly filed under Section9(c) of the National LaborRelationsAct, asamended,a consolidated hearing was held at SanFrancisco,California,before SueD.Valladao,HearingOfficer ofthe NationalLaborRelationsBoard.The HearingOfficer'srulingsmade at thehearing are free from prejudicial error and arehereby affirmed.The Employer-PetitionerandClerks filed briefswith the Board.Pursuant to the provisions of Section3(b) of theNational Labor RelationsAct, asamended, the Na-tionalLaborRelations Board has delegated itspowers in connection with this case to a three-member panel.Upon the entire record in this caseincluding the,y_,Emp'andClerksbriefs, the Board finds:1.The Employeris engaged in commerce withinthe meaningof the Act.2.The labororganizationinvolved in Case20-RM-1022 claimstorepresent certain em-ployees ofthe Employer.For the reasonsset forthbelow,we find that no claim to representation ex-ists in Case20-RM-1023.3. In Case 20-RM-1023, the Employerseeks anelection among its truckdrivers,4contending that ithad voluntarily granted recognitionto TeamstersLocal 431 on April 19, 1967, but thatthe presentmajoritystatus of that union is in doubt.The Team-sters did not appear at the hearing herein,althoughserved with notice, and it is not disputed in thisrecord that subsequent to such recognition theTeamsterstook no furtheraction to effectuate itsrepresentative status.The Employerargues that byfailing to attend the hearing the Teamstersdoes notprotest thedirectionof an election.However, weconstrue the failureofTeamsterstoact infurtherance of its recognition as representative ofthe truckdrivers between April 19 and October 17,1967, the date of the filing of the petition,and itsfailure to appear at the hearing,as either an aban-donment of its representative status or as a dis-claimer that it represents the truckdrivers.It thusappears that,with respect to the truckdrivers unit,the Employer is not now presented with a claim byany individual or labor organization to be recog-nized as the representative defined in Section 9(a).Accordingly, we conclude that no question affect-ing commerce exists concerning the representationof truckdrivers of the Employer within the meaningof Section 9(c)(1) and Section 2(6) and(7) of theAct, and we shall therefore dismiss the petition inCase 20-RM-1023.InCase 20-RM-1022, the Employer seeks anelection in a unit of its selling and nonselling em-ployees, excluding truckdrivers.Retail Clerks con-tends that the recognition granted to it by the Em-ployer on April 19, 1967, barsan election at thistime, under the principle ofKeller Plastics Eastern,Inc.5The record shows that the Retail Clerks, by letterdated April 6,1967, requested recognition in theunit involved herein.Thereafter,on April 18, theEmployer met with the Clerks at the office of theEmployer'sattorney,and on April 19 the Em-ployer,in a letter to the Clerks, stated that "inkeeping with our discussion at the meeting of the18th, the Company has no doubt that you representa majority"of the employees sought and grantedrecognition.After the Clerks submitted proposalsfor a collective-bargaining contract the parties meton August 22, 29, September 18, and October 2,generally for brief periods. On October 2, the Em-ployer questioned the Clerks majority status and onOctober 6requestedthat the Clerksfile a represen-tation petition.When the Clerks failed to complywith this request, the Employer filed the instantpetitionon October 17.It is the Clerks contention that it was entitled to areasonable time after recognition in which tonegotiate a collective-bargaining contract.The Em-ployer argues,however,that at the time recognitionwas granted the Clerks had not established itsmajority status and at no time had the Employerever checked the Clerks authorization cards. Care-ful examination of the record reveals no indicationthat the Clerks cards were checked at that time.InKeller Plastics,an unfair labor practice case,'The name of the Employerappears as amended at the hearing.Referred to herein also as Petitioneror Employer'Referredto herein also as RetailClerks or Clerks. The name of theClerksappears as amended at the hearing'Referred to herein also as Teamsters'The unit for which the Teamstersrequestedand receivedrecognitionconsistedof all truckdrivers,excludingall other employees,guards,and su-pervisors.' 157 NLRB 583.172 NLRB No. 22 JOSEPHINEFURNITURE CO., INC.the issue was"whether a bargaining relationshipestablishedby lawful recognition of a unionrepresentingamajorityof the employees can bedisruptedby the union's subsequentloss of majoritystatusprior to execution of a contract." (Empha-sis supplied.)In a subsequent case,the Board, indetermining whether in a representation proceedingthe informal recognition granted to a union con-stituted a bar to a petitionby a rival labororganiza-tion withintheKeller Plasticsprinciple,found thatsuch recognitiondidnotbar the proceedingbecause it did"not affirmatively appear. . . that theEmployer extendedrecognitionto the Intervenor ingood faith on the basisofa previously demonstratedshowing amajorityand at a time whenonly thatunion was actively engaged in organizing the unitemployees." (Emphasis supplied.)'These require-ments are equally applicable in the instant case,and as it doesnot affirmatively appear that theRetail Clerkshad demonstrateditsmajority prior tothe granting of recognition it is clear that suchrecognition cannot bar an election at this time.In view of the above,we find thatthe petition' SoundContractors Association,162 NLRB 364 (Member Fanning con-curring in the result).rAn election eligibility list, containing the names and addresses ofall the eligible voters,must be filed by the Employer with the RegionalDirector for Region 20 within 7 days after the date of this Decisionand Direction of Election.The Regional Director shall make the list405was timely filed,and that a question affecting com-merce exists concerning the representation of cer-tain employeesof the Employer,within the mean-ing of Section 9(c)(1) and Section2(6) and (7) ofthe Act.4. In accordance with the stipulation of theparties, we find that the following employees of theEmployer constitute a unit appropriate for the pur-poses of collective bargaining within the meaning ofSection 9(b) of the Act:All selling and nonselling employees employedby the Employer at its facility located at 922Van Ness Avenue, Fresno, California,exclud-ingtruckdrivers,confidentialemployees,guards, and supervisors as definedin the Act.ORDERIt ishereby ordered that the petition in Case20-RM-1023 be, and it herebyis, dismissed.[Direction of Election'omitted from publica-tion.]available to all parties to the election.No extension of time to file this listshall be granted by the Regional Director except in extraordinary circum-stances.Failure to comply with this requirement shall be grounds forsetting aside the election whenever proper objections arefiled.ExcelsiorUnderwear Inc.,156 NLRB 1236.